PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JIE FAN, ET AL.
Application No. 17/140,664
Filed: 4 Jan 2021
For: COMBINATIONS OF ESTROGEN RECEPTOR DEGRADERS AND CYCLIN-DEPENDENT KINASE INHIBITORS FOR TREATING CANCER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Request to Withdraw as attorney or agent of record under 37 CFR §1.36(b) filed May 23, 2022.

The request is DISMISSED AS MOOT.

A Power Of Attorney under 37 CFR § 1.36 was filed on April 13, 2022.  The Power Of Attorney revoked all prior Powers Of Attorney and was accepted on April 18, 2022.  

Accordingly, all communications from the U.S. Patent and Trademark Office to applicant will continue to be directed to the correspondence address of record unless otherwise instructed by the applicant.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-3213.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions

cc: COOLEY LLP
      Attn: IP Docketing Department
      1299 Pennsylvania Avenue, NW
      Suite 700
      Washington, DC  20004